The opinion filed February 2, 1999 [166 F.3d 1006], is modified as follows:
Section II, second paragraph, first and second sentences [166 F.3d at 1008]: delete first sentence and add the following footnote to end of the second sentence:
[FN] DuPont makes a bare assertion in a footnote that DiSabatino was wrongly decided, but devotes its argument to distinguishing the case.
The petition for rehearing en banc is denied. The request for certification and the motion for a stay of proceedings are denied.